Citation Nr: 1714363	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in May 2015 and September 2016. On each of those occasions, the Board remanded this case for additional development of medical evidence. In the September 2016 remand, the Board remanded this matter for an additional opinion as to whether the Veteran's right knee disability was aggravated beyond its normal progression by the Veteran's service-connected left ankle disability. An adequate opinion was produced, and the Board finds this constitutes substantial compliance with the Board's directive. Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's right knee condition was caused or aggravated beyond its normal progression by the Veteran's service.

2. The preponderance of the evidence is against a finding that the Veteran's right knee condition was caused or aggravated beyond its normal course of progression by his service-connected left ankle disability.


CONCLUSION OF LAW

The evidence of record does not meet the criteria to establish service connection for a right knee disability, to include as secondary to the Veteran's left ankle disability. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a letter dated September 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim. That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The claims file contains the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.

The Veteran was afforded VA examinations of his right knee in May 2010 and August 2015, with an addendum opinion obtained in October 2016. Both the May 2010 and August 2015 examinations provide thorough and detailed descriptions of the condition of the Veteran's right knee derived from an examination of the Veteran, a review of the Veteran's claims file, and eliciting a history from the Veteran. The May 2010 and August 2015 examination reports contain adequate nexus opinions in all respects except as to whether the Veteran's right knee condition was aggravated beyond its normal progression by the Veteran's service-connected left ankle disability. This insufficiency was cured by the October 2016 VA addendum opinion, which provided an adequate opinion as to whether the Veteran's right knee condition was aggravated beyond its normal progression by the Veteran's service-connected left ankle condition as required by the Board's September 2016 remand. The Board finds these opinions and examinations adequate as described. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Consequently, the Board finds that all necessary development relevant to this claim has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).

2. Service Connection for Right Knee Conditions

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. See 38 C.F.R. § 3.310(b), see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran suffers from right knee tendonitis and residuals of prepatellar bursitis surgery; the Veteran had surgery to treat his bursitis in December 2006. The Veteran also has a service-connected left ankle condition. However, as discussed below, the evidence of record is insufficient to establish a link between the Veteran's right knee conditions and his service or his service-connected left ankle condition.

The Veteran's service treatment records (STRs) do not contain any evidence of significant injury or trauma to the Veteran's right knee. These records show that the Veteran's lower extremities were normal at the time of his enlistment examination in August 1966. The Veteran was involved in a motorcycle accident in April 1971 that resulted in an abrasion to his right thigh on the medial side. X-rays conducted at that time were negative for fractures.

In October 1974, the Veteran was involved in another motorcycle accident. He received abrasions to his face, hands and arms, and left leg. He fractured his L2 vertebrae, dislocated his left elbow, and suffered a significant injury to his left ankle which ultimately required his left ankle to be fused and rendered his left leg shorter than his right. There is no record of injury to his right leg during this incident. However, a note describing the Veteran's treatment while he was hospitalized following this accident describes changing a bandage on his right leg. The Veteran is service-connected for the disability resulting from the injury to his left ankle in this incident, and it is the Veteran's primary contention in his appeal that his left ankle is the cause of his problems with his right knee.

The Veteran's STRs contain no further record of complaints, symptoms, or treatment for a right knee condition. However, there is a record from August 1986 describing a follow up visit for lacerations of the right knee and x-rays of the right knee and lumbar spine. Based on the name, age, and date of birth of the patient described in this record, it appears to be related to treatment provided to the Veteran's son and not the Veteran himself. In any event, this event appears to not to have injured the patient beyond the lacerations as x-rays indicated no fracture or dislocation of the patient's right knee.

The Veteran's February 1986 retirement physical examination report and report of medical history are also silent for any mention of a condition related to his right knee. 

The Veteran had a VA examination with respect to his service connection claim for his left ankle in July 1988. The report of this examination contains no record of a right knee condition or pain. The claims file contains no record of the Veteran seeking treatment for any condition related to his right knee until June 2005.

The Veteran's description of the history of his right knee pain has varied throughout the course of his treatment. The first time he sought medical treatment from a private provider in June 2005, the Veteran claimed that his knee pain began five years earlier (approximately 2000). At the May 2010 VA examination, the Veteran claimed that his right knee pain began approximately 15 years earlier (approximately 1995). At the August 2015 examination, the Veteran indicated that his right knee pain began in approximately 1990.

The Veteran first sought treatment for a right knee condition in June 2005. He complained of right knee pain, but reported no history of injury to his right knee. He presented with a knee that was painful with patella compression and tender over the medial joint line. X-rays revealed no significant joint space narrowing in the Veteran's right knee. However, the Veteran had a degenerative cyst in the patella. He was initially given a diagnosis of patellofemoral osteoarthritis and a possible medial meniscal tear on the right knee. His condition was treated with a neoprene knee sleeve and pain medication. A subsequent MRI in September 2006 resulted in a different diagnosis, right prepatellar bursitis and patellar tendinopathy. There was no evidence of a meniscal tear, and the Veteran's physician was unable to determine the etiology of the Veteran's condition. The Veteran underwent a prepatellar bursectomy in December 2006. However, this procedure did not fully alleviate his symptoms and he continued to be treated for pain in his bilateral knees.

A November 2009 VA podiatry consult noted that the Veteran's history of left ankle fusion resulted in a left leg shorter than the right leg that caused problems for the longer (right) leg, to include foot and knee problems. The provider did not explain the mechanism by which a shorter left leg caused the pathology in the Veteran's right knee.

In May 2010, the Veteran underwent a VA examination. As described previously, he claimed his knee pain began in 1995, but reported no history of injury to his right knee. The examiner opined that the Veteran's right knee was not related to the Veteran's service or his service-connected left ankle because the Veteran's right knee did not show a significant history of degenerative changes that would be consistent with abnormal weight bearing.

In August 2015, the Veteran underwent another VA examination. X-rays were taken at this time. He was determined to have a tendonitis in his right knee and residuals from surgery for prepatellar bursitis. The examination also noted the Veteran's history of gout in his left knee. The Veteran stated that his pain in the right knee began in 1990. The VA examiner stated that the Veteran's right knee had been lacerated in service. However, based on the nature of the Veteran's condition at the time, the lack of more significant injury than a laceration, and the length of time between the laceration and the onset of the Veteran's disability, the examiner concluded that it was less likely than not that the Veteran's right knee condition was caused by the Veteran's service.

The August 2015 VA examiner also considered whether the Veteran's right knee condition was caused by the Veteran's service-connected left ankle condition and concluded that it was less likely than not that the left ankle condition caused the Veteran's right knee condition. The examiner explained that the medical literature stated that a fused ankle was not known to cause pathology in the opposite knee. The examiner also noted that the x-ray and MRI findings from 2006 were not consistent with what the examiner would expect if the Veteran's right knee conditions were the result of the Veteran's ankle fusion in 1974 because those imaging studies did not demonstrate more than 3 decades of abnormal "wear and tear" on the Veteran's knee.

The August 2015 VA examiner also opined that it was less likely than not that the Veteran's right knee disability was aggravated beyond its natural progression by his service-connected left ankle disability. However, the Board subsequently determined that the rationale given for this opinion was insufficient and requested an addendum opinion.

An addendum opinion was obtained in October 2016.  The report reflects that it was based on a review of the Veteran's entire claims file. This examiner concluded that it was less likely than not that the Veteran's right knee condition was caused or aggravated beyond its normal progression by the Veteran's service-connected left ankle. The examiner explained that the x-rays in August 2015 indicated no evidence of fracture or dislocation, no significant compartment narrowing or osteophyte formation, and no joint effusion. The examiner explained that these results indicated an unremarkable right knee. The examiner also explained that even if the x-rays had indicated a significant problem with the Veteran's right knee, the orthopedic and podiatric literature lacked sufficient objective, biomechanical and/or gait-based, clinical evidence to support a permanent worsening beyond its natural progression of prepatellar and peripatellar tendonitis in one knee caused by the fusion of the ankle on the opposing leg. The examiner also provided an alternative explanation for the Veteran's right knee pain. Citing to literature, the examiner explained that the Veteran's right knee pain was likely an aggravation of his peripatellar and patellar conditions caused by his gout. The examiner explained that the literature stated that gout was a systemic disease with a particular affinity for attacking the knees. Consequently, it was the examiner's opinion that the Veteran's right knee was less likely than not aggravated beyond its normal progression by his service-connected left ankle and at least as likely as not aggravated by his gout.

Considering this evidence as a whole, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right knee conditions were caused or aggravated by the Veteran's service. The Board reaches this conclusion based on the fact that the Veteran's STRs do not contain a record of disease or significant injury to the Veteran's right knee. Both the May 2010 and August 2015 VA examinations reached the conclusion that the Veteran's right knee conditions were less likely than not the result of any event or condition during the Veteran's service. There is also no evidence that the Veteran's right knee conditions predated his service and were subsequently aggravated by any event during his service, nor has the Veteran made such a claim. The Board's conclusion that the Veteran's right knee condition does not meet the criteria for direct service connection is consistent with the Veteran's own statements. The Veteran has consistently denied a history of injury to his right knee and has instead claimed that his right knee conditions were caused or aggravated by his service-connected left ankle.

The Board also concludes that the preponderance of the evidence weighs against a finding that the Veteran's right knee conditions were caused or aggravated beyond their normal progression by the Veteran's service-connected left ankle. The Board has considered the Veteran's own statements about his left ankle and how it has affected the use and condition of his right knee. While the Board notes that the Veteran is competent to describe the right knee symptoms he can observe, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing an etiological relationship between a fused left ankle and a subsequent condition of the right knee is outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1373 n. 4 (Fed. Cir. 2007) (finding lay people not competent to diagnose cancer). Moreover, the Board observes that the Veteran has been somewhat inconsistent in his explanation of when the symptoms of his right knee pain began, originally claiming onset of right knee pain in 2000, then 1995, and most recently 1990.

Consequently, the Board concludes that evidence most favorable to the Veteran's claim of a link between the Veteran's service-connected left ankle and the Veteran's right knee conditions is the VA podiatry consult from November 2009. While the provider in November 2009 stated that the Veteran's shortened left leg caused problems in the Veteran's right leg, to include his right knee, the provider did not provide an explanation of how the Veteran's shortened left ankle caused such pathology. Meanwhile, the May 2010 and August 2015 VA examinations reached the opposite conclusion, stating that the images of the Veteran's right knee in 2006 did not demonstrate the type of degenerative changes that one would expect to find if the Veteran's fused left ankle was creating problems in the Veteran's right knee due to an abnormal gait. The August 2015 VA examiner also cited medical literature that stated there was insufficient evidence of a causal link between a fused ankle and pathology of the opposing knee. Therefore, the Board finds the opinions expressed in the May 2010 and August 2015 VA examinations more probative than the November 2009 podiatry consult. See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (finding that the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professions, and whether or not and to what extent they review prior clinical records and other evidence).

The Board also concludes that the preponderance of the evidence is against a finding that Veteran's service-connected left ankle aggravated the Veteran's right knee conditions beyond their normal progression. The Board's conclusion here is based on the addendum opinion from October 2016. In that opinion, the examiner once again highlighted the lack of significant degenerative changes to the Veteran's right knee that would be expected if the Veteran's service-connected left ankle was aggravating the conditions of the Veteran's right knee through abnormal weight-bearing. Like the August 2015 VA examiner, the opinion in October 2016 also cited to the medical literature in reaching the conclusion that the Veteran's fused left ankle was not aggravating the Veteran's right knee conditions beyond their normal course. Finally, this opinion provided an alternative explanation for the Veteran's continued right knee pain and supported this alternative theory with citations to the medical literature.

In reaching this conclusion, the Board has considered the benefit of the doubt rule. However, as described above, the evidence of record preponderates against the finding that the Veteran's right knee conditions were caused or aggravated by either the Veteran's service-connected left ankle condition or the Veteran's service. Consequently, the benefit of the doubt rule cannot aid the Veteran's claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Therefore, service connection for a right knee disability is denied.


ORDER

Service connection for a right knee condition, to include as secondary to a service-connected left ankle condition is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


